Per Curiam:

The tax deed does not show on its face that the lots were sold for less than the amount of the taxes. In Logsdon v. Hodges, 84 Kan. 456, 114 Pac. 854, the case relied upon by appellant, the deed was a compromise deed and was held void because it appeared on its face that the certificate was assigned by the county for less than the amount of redemption. .Here the sale was made directly to the purchaser and, unlike the tax deeds referred to in the other cases cited by appellant, the deed shows that the lots were sold separately for the amount of the taxes', penalty, and costs then due and remaining unpaid thereon. No defect in the deed was shown to the trial court and we are unable to discover upon what ground it should be held void, It conveyed the title to the appellant. The appellant conveyed by quitclaim deed to the appellee, who was in possession when the action in ejectment was commenced. There was nothing to submit to the jury and the court properly directed a verdict.
The judgment is affirmed.